DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-7, 10-17, 20 and 21 are pending.  Claims 8-9 and 18-19 are cancelled.

Allowable Subject Matter
Claims 1-7, 10-17, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the instantly claimed decoration film is Lee et al. (WO 2017/026633 A1, machine translation, figure citations are from the original), hereinafter Lee, originally of record in the non-final rejection dated December 04, 2020.  Lee teaches a housing for an electronic device (Pg. 2 [2]), the electronic device (100) with a front surface (1001; plate) facing one direction and a rear plate) facing an opposite direction, connected by a lateral metal frame between the rear and front surfaces (120) (Pg. 6 [2]-[5]; Figs. 1A and 1B; Pg. 3 [14]-[15]), and a display (101) on the front surface (1001) (Pg. 6 [2]; Fig. 1A), with an adhesive layer on the rear surface/case to attach the rear window (115; also known as rear surface mount member) (Pg. 6 [11]-[12]; Figs. 4 and 5), a flat exterior surface mount member (Pg. 8 [14]-[15]; Figs. 14 and 15) with multiple UV molding layers (640; UV molding layers are the first and second shape-cured layers) that are in 3D patterns combined with a PVD layer that provides color and metallic texture (650) for decoration (Pg. 8 [14]-Pg. 9 [1]; Fig. 15; PVD layer is the first and second color layers, as it may be the same for both UV molding layers), formed by compressing, heating and cooling (Pg. 9 [7]; cured by an external stimulus).  Lee does not specifically teach or suggest, alone or in combination with the prior art the specific order of layers as recited with the “disposed in direct contact” limitations, nor wherein the first and second there dimensional patterns are different from each other and combine to form a third three-dimensional pattern.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and claim amendments, filed July 23, 2021, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of March 23, 2021 have been withdrawn.  Specifically the arguments that Lee does not teach or suggest the sequentially interspersed shape-cured layers and color layers where the shape cured layers have different patterns is persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784